Case 2:19-cv-08185-MCS-MAR Document 43 Filed 04/16/21 Page 1 of 2 Page ID #:502
Case 2:19-cv-08185-MCS-MAR Document 43 Filed 04/16/21 Page 2 of 2 Page ID #:503




  opposing parties; (2) the length of the delay and the potential impact on judicial
  proceedings; (3) the reason for the delay, including whether it was within the
  reasonable control of the party seeking relief; and (4) whether that party acted in
  good faith. Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (en banc) (citing
  Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).
  Inadvertence, ignorance of the rules, or mistakes construing the rules generally are
  not considered excusable. Pioneer, 507 U.S. at 392.

          The parties articulate several causes animating their stipulation: counsel’s
  health issues, counsel’s responsibilities in another case, discovery delays, and the
  pandemic. The parties knew of the discovery issues, counsel’s responsibilities in the
  other case, and difficulties arising from the pandemic over five months ago, when
  they requested, and the Court granted, a months-long continuance. (Westreich Decl.
  ¶¶ 12–22, ECF No. 36.) Nothing in the docket demonstrates that the parties
  presented any discovery disputes or difficult privilege issues to the Magistrate Judge
  for consideration. Although the Court sympathizes with counsel’s personal health
  issues, counsel first suffered health problems in November 2020, months before the
  discovery and motion period concluded. (Westreich Decl. ¶¶ 20–28, ECF No. 40-1.)
  The stipulation presents no explanation why the parties delayed months to seek relief
  if the parties knew months ago that counsel’s health was likely to impose significant
  delays in the litigation of this action. More broadly, the parties articulate no excuse
  for making their request for an eight-month continuance after all deadlines (except
  those immediately preceding trial) have elapsed.

         Because the parties present no excusable neglect for failing to complete
  discovery and motion practice in the time provided, the Court declines to revive any
  expired deadlines. Given that the period for motion practice and discovery has
  concluded, the Court finds no good cause to continue the trial, final pretrial
  conference, and trial filing deadlines. Jury trials are set to resume in the Western
  Division soon. See General Order No. 21-07. The parties should be prepared to try
  the case in June.

  IT IS SO ORDERED.




   Page 2 of 2                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
